MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D), this                           Sep 06 2018, 5:42 am
Memorandum Decision shall not be regarded as
                                                                           CLERK
precedent or cited before any court except for the                     Indiana Supreme Court
                                                                          Court of Appeals
purpose of establishing the defense of res judicata,                        and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Julianne L. Fox                                           Curtis T. Hill, Jr.
Evansville, Indiana                                       Attorney General of Indiana
                                                          Abigail R. Recker
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          September 6, 2018
Termination of the Parent-Child                           Court of Appeals Cause No.
Relationship of:                                          18A-JT-982
                                                          Appeal from the Vanderburgh
D.K. (Minor Child),                                       Superior Court
And                                                       The Honorable Brett J. Niemeier,
                                                          Judge
M.S. (Mother),
                                                          The Honorable Renee A. Ferguson,
Appellant-Respondent,                                     Magistrate

        v.                                                Trial Court Cause No. 82D04-1709-
                                                          JT-1754

The Indiana Department of Child
Services,
Appellee-Petitioner.




Riley, Judge.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018               Page 1 of 24
                                    STATEMENT OF THE CASE
[1]   Appellant-Respondent, M.S. (Mother), appeals the involuntary termination of

      her parental rights to her minor child, D.K. (the Child).


[2]   We affirm.


                                                          ISSUE
[3]   Mother raises two issues on appeal, which we consolidate and restate as the

      following single issue: Whether the Indiana Department of Child Services

      (DCS) presented clear and convincing evidence to support the termination of

      her parental rights.


                          FACTS AND PROCEDURAL HISTORY

[4]   Mother and Father (M.K.) 1, are the biological parents of the Child, born on

      February 8, 2011. At the time the Child was born, Mother and Father were

      married. Mother also has another younger child from another relationship,

      E.B., born on September 9, 2012. 2 Mother and the Child live in Evansville,




      1
        Father’s parental rights were terminated at the same time as Mother’s; however, Father is not participating
      in this appeal, but facts pertaining to Father are included where appropriate.
      2
          E.B. is not subject to this appeal and is currently under the legal guardianship of his paternal grandfather.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018                      Page 2 of 24
      Indiana. Father is an “over the road truck driver,” and resides in New Haven,

      Illinois. (Exh. Addendum p. 74). Whenever Father was in town, he would

      visit the Child.


[5]   The Child initially became involved with DCS of Vanderburg County in 2011

      when Mother and Father got into an argument. During the altercation, Mother

      and Father were in separate vehicles and Father rammed his vehicle into

      Mother’s car. The Child was a passenger in Father’s vehicle. Father was later

      charged with neglect of a dependent.


[6]   Based on the altercation and Father’s new offense, on May 18, 2011, DCS filed

      a child in need of services (CHINS) petition. At an initial hearing on June 21,

      2011, Mother and Father admitted to the allegations contained in the CHINS

      petition and the trial court adjudicated the Child to be a CHINS. However, the

      trial court ordered the Child to remain in Mother’s home, and Father to have

      supervised visits. Mother and Father were required to participate in services.

      On July 26, 2011, the trial court conducted a dispositional hearing, where it

      maintained the CHINS status. On October 7, 2011, the trial court, however,

      determined “the situation that brought about the need for the intervention of

      [DCS] has been alleviated,” and the CHINS case was dismissed. (Exh. Vol. I,

      p. 7).


[7]   On March 27, 2015, DCS received a report that the Child was a victim of

      neglect after it was determined that the Child had been “re-exposed” to “lead

      poisoning.” (Exh. Addendum p. 28). Family Case Manager (FCM) Eniko


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 3 of 24
      Krizsonveszky was assigned to the case. On April 7, 2015, FCM

      Krizsonveszky interviewed Mother and Father. During the interview, Mother

      conveyed to FCM Krizsonveszky that she was residing at 810 E. Virginia,

      Evansville, Indiana. After the interview, FCM Krizsonveszky created a Safety

      Plan for the family, and Mother was required to take the Child to Vanderburg

      County Health Department for monthly blood tests to monitor the Child’s lead

      poisoning. On April 23, 2015, FCM Krizsonveszky contacted Vanderburg

      Health Department regarding the Child’s “new blood test” and was informed

      that the Child’s lead level had gone “up to 29.6 which is very concerning.”

      (Exh. Addendum p. 29).


[8]   On June 12, 2015, Mother entered into an Informal Adjustment with DCS.

      The Informal Adjustment required Mother, among other things, to maintain

      contact with DCS, maintain suitable and stable housing for the Child, meet the

      Child’s medical and mental health needs, and to take the Child to Vanderburg

      County Health Department for monthly blood tests to monitor the Child’s lead

      poisoning.


[9]   On July 25, 2015, two witnesses reported to DCS that the Child had been struck

      by Father in the face while attending a derby race at the Vanderburg County

      Fairgrounds. FCM Leslie Keys (FCM Keys) was sent to investigate the

      incident. A detective from the Vanderburgh Police Department was also

      present. FCM Keys learned from witnesses that Father had used his back hand

      to hit the Child across the face, and overhead Father yell at the Child, “sit the

      fuck down.” (Exh. Addendum p. 73). The witnesses added that Father then

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 4 of 24
       took the Child “to the top of the grandstand[,] and when they returned,” the

       Child “had a laceration on his face.” (Exh. Addendum p. 73). FCM Keys

       asked the Child how he had gotten the bruises on his face, and the Child stated

       that he had fallen “down on the sidewalk.” (Exh. Addendum p. 73). FCM

       Keys noted that the Child had “bruising on the . . . left and right cheeks, lower

       back, hips, and bottom, as well as a laceration on the . . . left cheek.”

       (Appellee’s App. Vol. II, p. 3). After Father was questioned, he was arrested

       and later charged with battery.


[10]   Because Mother was not at the fairgrounds, DCS took the Child. In an attempt

       to locate Mother, FCM Keys called Mother’s phone but it was not in service.

       Mother had previously informed DCS that her address was “Econo Lodge on

       Hwy 41,” in Evansville. (Exh. Addendum p. 74). FCM Keys contacted the

       lodge, but she was informed that Mother and her then-boyfriend, Robert

       Luizzi, had been “banned” from that location. (Appellee’s App. Vol. II, p. 3).

       Mother later contacted DCS and offered her new address. When another DCS

       caseworker visited Mother’s new address, “the building appeared vacant and no

       one was present.” (Appellant’s App. Vol. II, p. 3).


[11]   On July 28, 2015, DCS filed a second CHINS petition against Mother and

       Father. In particular, DCS claimed that Mother had failed to provide suitable

       or stable housing for the Child. Also, DCS alleged that the “[C]hild’s extensive

       bruising and the witnesses’ descriptions of . . . [F]ather’s actions leading up to

       the bruising and laceration indicates that [the] [C]hild’s physical or mental



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 5 of 24
       health is seriously endangered due to injury by the act or omission of the

       [C]hild’s parent.” (Appellee’s App. Vol. II, p. 3).


[12]   On September 22, 2015, the trial court held a disposition hearing. On October

       2, 2015, the trial court issued a disposition order directing Mother to participate

       in services designed to reunify her with the Child. The trial court then ordered

       Mother to participate in any programs recommended by DCS; maintain

       suitable and stable housing for the Child; and notify DCS in any change of

       address, employment or contact information. In addition, Mother was required

       to ensure that the Child’s lead levels are checked once a month, and to keep the

       Child’s doctor’s appointments. Mother complied with the court-ordered

       services, and on December 19, 2015, the Child was returned to her care for “a

       trial home visit.” (Tr. Vol. II, p. 107).


[13]   On February 18, 2016, the Child’s lead poisoning was recorded at “20.9.”

       (Exh. Addendum p. 146). In March 2016, Mother failed to take the Child to

       the health department for testing. In April 2016, the blood test revealed that the

       Child’s lead poisoning had been raised to “22.8.” (Exh. Addendum p. 146).


[14]   Regarding housing, in March of 2016, Mother and the Child moved into a

       home. DCS paid the first month’s rent and utility expenses. On April 27, 2016,

       court-appointed special advocate (CASA) Jade Wade was assigned to the case.

       In May 2016, Mother was evicted from the home due to non-payment of rent.

       Prior to Mother’s eviction, CASA Wade had visited Mother’s home on at least

       three occasions. During the visits, CASA Wade noted that Mother “was just


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 6 of 24
       always on the run.” (Tr. Vol. II, p. 84). Mother would “rush in the kitchen” to

       get a burger for the Child, and the next moment she and the Child would “rush

       out of the door.” (Tr. Vol. II, p. 84). Following Mother’s eviction, Mother and

       the Child moved into the YWCA shelter. Mother and Child were later evicted

       from that shelter after spending more than fourteen days away.


[15]   When Mother was not being housed by a boyfriend, she would depend on her

       friends and her mother (Grandmother) for housing. During a certain scheduled

       visit where Mother had listed Grandmother’s address, CASA Wade was in the

       hallway searching for the correct apartment. CASA Wade heard someone

       yelling, and as she got closer, she heard Mother telling Grandmother, “[W]e

       won’t be here very long . . . [CASA Wade is] just gonna do a visit.” (Tr. Vol.

       II, p. 79). Based on Mother’s statement, CASA Wade concluded that Mother

       was not residing with Grandmother. During the visit, CASA Wade found

       Grandmother’s home “chaotic.” (Tr. Vol. II, p. 79). In another scheduled

       visit, CASA Wade observed that Grandmother’s home was “still very

       cluttered,” there were “unfinished plates of food just laying around,” and in

       “every nook and cranny” there was something. (Tr. Vol. II, p. 79).


[16]   Since Grandmother’s home was not suitable, in May 2016, DCS referred

       Mother to Latita Simpson (Simpson), a case worker with the Ireland Home

       Based Services to address Mother’s housing and employment issues. Mother

       expressed to Simpson that she did not like living in a shelter, so Simpson

       identified a couple of apartments on the southside of Evansville, but Mother

       either rejected the “neighborhood” or stated that “she knew somebody” in the

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 7 of 24
       apartment complex “that didn’t like her.” (Tr. Vol. II, p. 40). DCS also

       connected Mother with Aurora, an organization that would work with Mother

       “for like six months and they would pay” 80% of Mother’s rent and utilities;

       but Mother was required to work. (Tr. Vol. II, p. 77). Mother failed to comply

       with Aurora’s main stipulation of employment and it appears that Mother’s

       reluctance in obtaining a home was primarily because she was being housed by

       her then-boyfriend, Brandon LaForest (LaForest).


[17]   Mother’s employment history, like her residential history, displayed a lack of

       stability and focus on the Child’s needs. Mother is a mechanic, and she

       expressed to Simpson that she “did not want to give up her dream of being a

       mechanic . . . and give up making less than $11.00 an hour.” (Tr. Vol. II, p.

       50). Simpson encouraged Mother to apply for other non-mechanic jobs in the

       interim, but Mother failed to comply.


[18]   In August 2016, the Child was enrolled in kindergarten. The Child’s behavior

       at school was “impulsive and violent.” (Exh. Addendum p. 145). Shortly after

       his enrollment, the Child was kicked out of “[A]fter School Care for being

       physically aggressive toward other students and staff.” (Exh. Addendum p.

       145). On September 7, 2016, the Child was suspended from “school for kicking

       another student and hitting two other students during gym class.” (Exh.

       Addendum p. 14). The Child also punched another student “with his hands.”

       (Exh. Addendum p. 146).




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 8 of 24
[19]   The next day, on September 8, 2016, Child was admitted at the Harsha

       Behavioral Center in Evansville, Indiana, because:

                   Today he was violent at school. [P]unched a female student. She was
                   sent to the hospital because of her injuries. He has been biting, hitting,
                   and head butting. He finds his behaviors funny. He wraps things
                   around his throat daily. He hallucinates that he sees his dead step
                   father (died 2/16/16). 3 [Paternal] Grandmother died in [M]arch of
                   this year. His behaviors have been going on for over a year but have
                   been worse since the deaths in the family. He was physically abused
                   by [Father] and he no longer has contact with him.


       (DCS Ex. 8, p. 11). While admitted at the center, the Child underwent a

       psychiatric evaluation and he was diagnosed with Disruptive Mood

       Dysregulation Disorder (DMDD), and unspecified Attention-Deficient

       Hyperactive Disorder (ADHD). On his third day at the center, the Child

       continued to exhibit “rude and defiant” behavior. (Appellant’s App. Vol. II, p.

       114). The Child lacked “discipline skills” and he had “multiple visits to the

       quiet room” since he kicked and bit the staff and his peers. (Appellant’s App.

       Vol. II, p. 114). By day five, the Child exhibited less aggression and he

       interacted well with others.




       3
           This is E.B.’s father.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018     Page 9 of 24
[20]   On September 14, 2016, the Child was discharged from the Harsha Behavioral

       Center. DCS simultaneously filed a motion to modify the October 2015

       dispositional order, arguing that Mother “is currently unable to provide

       appropriate care and supervision, because Mother does not have stable housing

       or employment and cannot protect [the Child] from harming others or himself.”

       (Appellee’s App. Vol. II, p. 11). As such, DCS requested that the Child be

       placed in foster care. The Child was later enrolled in another school, and he is

       in an “emotional disabilities class . . . due to his behavioral. . . and emotional

       disabilities.” (Tr. Vol. II, p. 25). At his new school, the Child has an

       Individualized Educational Plan (IEP), and he is seen by two therapists for his

       behavioral issues.


[21]   On September 27, 2016, DCS filed a progress report referring Mother to attend

       weekly supervised visits with the Child through Ireland Home Based Services.

       Also, Mother was required to work with Ireland Home Based Services in

       establishing a stable and safe home for the Child.


[22]   On September 29, 2016, DCS filed a report with the trial court recommending

       that Mother undergoes a psychological assessment after Mother reported that

       she suffers from anxiety. DCS also recommended Mother’s current boyfriend,

       LaForest, be ordered to participate in services offered by DCS because the

       Child “refers to [LaForest] as Dad.” (Exh. Addendum p. 152) (internal

       quotation marks omitted). Mother was also required to obtain housing for

       herself and the Child.



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 10 of 24
[23]   On November 1, 2016, the trial court conducted a periodic review hearing, and

       on January 5, 2017, the trial court once more ordered Mother to be consistent

       with DCS services, obtain housing, be gainfully employed, attend to the Child’s

       medical needs, and keep up with supervised visitations. Based on Mother’s

       continued disinterest in obtaining housing and a job, DCS “closed” the home-

       based services in March 2017 since “Mother would miss sessions . . . and was

       not open to living in . . . areas which limited her housing selection.” (Exh.

       Addendum p. 156). On March 16, 2017, DCS filed a report with the trial court,

       again mentioning the need for Mother to undergo a psychological evaluation,

       and to find a suitable home for herself and the Child.


[24]   In July 2017, Mother completed a psychological evaluation and was diagnosed

       with Post-Traumatic Stress Disorder (PTSD). Based on Mother’s diagnosis,

       DCS referred Mother to Southwestern Behavioral Healthcare for an

       assessment. The assessment revealed that Mother was depressed, and Mother

       was required to attend monthly therapy sessions. The therapist at Southwestern

       Behavioral Healthcare attempted to contact Mother to schedule an

       appointment, but Mother failed to return her call.


[25]   On September 26, 2017, DCS filed a petition to terminate the parental rights of

       Mother and Father. On January 31 and February 5, 2018, the trial court

       conducted a factfinding hearing on DCS’ petition. At the time of the hearing,

       Mother was unemployed and had failed to maintain stable housing for herself

       and the Child. During the hearing, DCS, and CASA Wade all opined that

       termination of Mother’s parental rights was in the Child’s best interests. On

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 11 of 24
       April 3, 2018, the trial court issued finding of facts and conclusion thereon

       terminating Mother’s and Father’s parental rights.


[26]   Mother now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                               A. Standard of Review

[27]   Mother appeals the trial court’s termination of her parental rights. A parent has

       an “interest in the care, custody, and control of his or her children [that] is

       ‘perhaps the oldest of the fundamental liberty interests.’” In re G.Y., 904 N.E.2d

       1257, 1259 (Ind. 2009) (quoting Troxel v. Granville, 530 U.S. 57, 65 (2000)). The

       Fourteenth Amendment to the United States Constitution thus safeguards “the

       traditional right of parents to establish a home and raise their children.” Id.

       Nevertheless, it is well established that “parental rights are not absolute and

       must be subordinated to the child’s interests when determining the proper

       disposition of a petition to terminate parental rights.” S.L. v. Ind. Dep’t of Child

       Servs., 997 N.E.2d 1114, 1122 (Ind. Ct. App. 2013) (internal quotation marks

       omitted) (quoting In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010)). Termination

       of parental rights is appropriate where “parents are unable or unwilling to meet

       their parental responsibilities.” In re G.Y., 904 N.E.2d at 1259-60. We

       appreciate that the termination of a parent-child relationship is “an extreme

       measure and should only be utilized as a last resort when all other reasonable

       efforts to protect the integrity of the natural relationship between parent and




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 12 of 24
       child have failed.” K.E. v. Ind. Dep’t of Child Servs., 39 N.E.3d 641, 646 (Ind.

       2015) (internal quotation marks omitted).


[28]   Upon review of a trial court’s termination of parental rights, our court does not

       reweigh evidence or assess the credibility of witnesses. In re G.Y., 904 N.E.2d at

       1260. Rather, we “consider only the evidence and reasonable inferences that

       are most favorable to the judgment.” Id. Additionally, the trial court issued

       specific findings of fact and conclusions thereon, which requires application of

       the two-tiered standard of review set forth in Indiana Trial Rule 52(A): “[f]irst,

       we determine whether the evidence supports the findings, and second we

       determine whether the findings support the judgment.” Id. We “shall not set

       aside the findings or judgment unless clearly erroneous, and due regard shall be

       given to the opportunity of the trial court to judge the credibility of the

       witnesses.” Ind. Trial Rule 52(A). A trial court has clearly erred “if the

       findings do not support the trial court’s conclusions or the conclusions do not

       support the judgment.” In re G.Y., 904 N.E.2d at 1260 (quoting Bester v. Lake

       Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005))


                                 II. Termination of Parental Rights Statute


[29]   In order to terminate a parent’s rights to her child, DCS must prove:

               (A) that one (1) of the following is true:


               (i) The child has been removed from the parent for at least six (6)
               months under a dispositional decree.



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 13 of 24
        ****


        (iii) The child has been removed from the parent and has been under
        the supervision of a local office . . . for at least fifteen (15) months of
        the most recent twenty-two (22) months, beginning with the date the
        child is removed from the home as a result of the child being alleged to
        be a [CHINS] . . . ;


        (B) that one (1) of the following is true:


        (i) There is a reasonable probability that the conditions that resulted in
        the child’s removal or the reasons for placement outside the home of
        the parents will not be remedied.


        (ii) There is a reasonable probability that the continuation of the
        parent-child relationship poses a threat to the well-being of the child.


        (iii) The child has, on two (2) separate occasions, been adjudicated a
        [CHINS];


        (C) that termination is in the best interests of the child; and


        (D) that there is a satisfactory plan for the care and treatment of the
        child.


Ind. Code § 31-35-2-4(b)(2). DCS must prove each of the foregoing elements by

clear and convincing evidence. C.A. v. Ind. Dep’t of Child Servs., 15 N.E.3d 85,

92 (Ind. Ct. App. 2014). “[C]lear and convincing evidence requires the

existence of a fact to ‘be highly probable.’” Id.


                                    A. Remediation of Conditions



Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 14 of 24
[30]   In considering whether there is a reasonable probability that conditions will not

       be remedied, we must identify what conditions led to the Child’s “placement

       and retention” outside of the home and then determine whether there is a

       reasonable probability that those conditions will not be remedied. K.T.K. v. Ind.

       Dep’t of Child Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). In making these

       decisions, “the trial court must judge a parent’s fitness as of the time of the

       termination proceeding, taking into consideration evidence of changed

       conditions—balancing a parent’s recent improvements against habitual

       pattern[s] of conduct to determine whether there is a substantial probability of

       future neglect or deprivation.” In re E.M., 4 N.E.3d 636, 643 (Ind. 2014)

       (internal quotation marks omitted) (quoting Bester, 839 N.E.2d at 152; K.T.K.,

       989 N.E.2d at 1231). “Habitual conduct may include ‘criminal history, drug

       and alcohol abuse, history of neglect, failure to provide support, and lack of

       adequate housing and employment.’” K.E., 39 N.E.3d at 647. DCS “is not

       required to provide evidence ruling out all possibilities of change; rather, it need

       only establish that there is a reasonable probability that the parent’s behavior

       will not change.” A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1157

       (Ind. Ct. App. 2013) (internal quotation marks omitted), trans. denied.


[31]   Turning to our first step analysis, the conditions led to the Child’s placement

       and retention outside of the home, the record shows that on September 7, 2016,

       the Child was suspended from “school for kicking another student and hitting

       two other students during gym class.” (Exh. Addendum p. 14). The Child also

       punched another student “with his hands.” (Exh. Addendum p. 14). One


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 15 of 24
       those students had to go to the ER for treatment. Based on these violent

       incidents, the following day, the Child was admitted at Harsha Behavioral

       Center and he remained there for about eight days. After the Child was

       released from the center, DCS simultaneously filed a motion to modify the

       October 2015 dispositional order, arguing that Mother “is currently unable to

       provide appropriate care and supervision, because Mother does not have stable

       housing or employment and cannot protect [the Child] from harming others or

       himself.” (Appellee’s App. Vol. II, p. 11). DCS therefore requested that the

       Child to be placed in foster care.


[32]   Mother argues that the trial court’s finding that she had an unstable home is

       erroneous because she had “maintained stable housing for the eight months

       prior to the termination” of her parental rights, “albeit with [Harold Blackard

       (Blackard)] and his children.” (Appellant’s Br. p. 9). Mother further argues

       that she “had always managed to not become homeless by staying with [a]

       boyfriend or [a] roommate.” (Appellant’s Br. p. 9).


[33]   With regards to Mother’s housing, the trial court issued the following pertinent

       findings:

               10. During the CHINS matter, [M]other was offered parent aid [sic]
               services to help with scheduling, budgeting, and maintaining housing.
               Mother did attend at the outset of the service, but states that she
               stopped attending sessions because they became stressful and
               confusing. Mother missed approximately 30% of her appointments
               with the parent aid [sic] and the service was discontinued as a result.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 16 of 24
        11. Mother listed numerous places where she has resided both with
        and without the [C]hild since [DCS’] intervention. DCS was able to
        count approximately ten residences that were reported during the
        pending CHINS matter. Mother has had repeated difficulties with
        being able to pay rent and utilities needed to maintain stable housing.
        At one home, even after [DCS] provided financial assistance with a
        deposit, rent, and the electric arrearage in March of 2016, [M]other
        was [] evicted by May of 2016 due to her inability to maintain the rent.
        The court notes that [M]other has had this financial difficulty despite
        also reporting numerous different types of employment over the years.


        12. Mother completed multiple budgets with her parent aid [sic] when
        she did work with the parent aid [sic]. Mother reported to the parent
        aid [sic] that she couldn’t save money. Despite always reporting
        employment, [M]other did not often provide verification. Even while
        living with others who assisted with costs, [M]other never seemed to
        have money left to pay for needed items. Even when rent and daycare
        were not included in the budgets [M]other completed, she still did not
        have enough money to meet expenses.


        13. Mother and child resided at the YWCA shelter for a period of
        time. Mother had the opportunity to remain at the YWCA shelter
        with the [C]hild while she established herself but absented herself from
        their program and stated thereafter that she would not go back to [the]
        shelter. Mother was also provided the opportunity to work with
        Aurora, a housing assistance program located in Evansville, but did
        not follow through with them.


        14. Mother now believes that she has stable housing. Mother resides
        with [Blackard] and does not own the home where she resides. The
        [c]ourt notes that based on the evidence, [M]other has lived with other
        significant others on multiple occasions who were able to help her
        maintain shelter for a period of time. Each of those situations
        ultimately turned out to be temporary and did not lead to an
        appropriate and stable long-term housing situation for [M]other and
        the [C]hild. The court finds additional concern with the fact that
        [M]other’s significant other[,Blackard,] also has a history of domestic
        violence.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 17 of 24
               ****


               16. Based on the evidence before the court, the court finds that mother
               is not likely to remedy the reasons that the [C]hild has remained out of
               her care . . . . Mother was given the opportunity to have housing for
               herself with assistance from DCS, or at a shelter where more supports
               would have been available, but she did not take advantage of those
               circumstances . . . .


       (Appellant’s App. Vol. II, pp. 13-15).


[34]   Our review of the record reveals that at the time the Child was removed from

       Mother’s care in September 2016, Mother was without stable housing and had

       been staying at random locations with the Child without informing DCS of

       their location. One of the locations was LaForest’s house—Mother’s then

       boyfriend. While it is unclear when Mother ended her relationship with

       LaForest, sometime after August of 2017, Mother began dating Blackard and

       she thereafter moved in with him. Blackard has three teenage children living

       with him, and “two little boys” that are close to the Child’s age. Blackard’s

       minor children sometimes visit on the weekends. (Tr. Vol. II, p. 136).


[35]   When asked if she would consider Mother’s housing of “a few months” with

       Blackard as satisfactory, CASA Wade first pointed out that the trial court had

       “excluded” Blackard from participating in the services offered by DCS. (Tr.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 18 of 24
       Vol. II, p. 86). 4 CASA Wade added that in August 2017, Mother had claimed

       that the Child had his own bed. However, in January 2018, just a few days

       before the termination hearing, CASA Wade visited Blackard’s home and there

       was a “brand new bunk bed.” (Tr. Vol. II, p. 86). Despite Mother’s statement

       that the Child had a bed in Blackard’s home in 2017, CASA Wade opined that

       it was “apparently [] a lie, because they’re brand new right now. The mattresses

       weren’t even on the bed. [Mother] tells you a lot of times what she thinks you

       want to hear.” (Tr. Vol. II, p. 86).


[36]   FCM Stephanie Kingston (FCM Kingston) estimated that Mother had resided

       in at least ten different homes during these proceedings. FCM Kingston

       testified that at some point, Mother had resided “with a guy named [LaForest]

       for quite some time” and when Mother broke up with LaForest, she moved in

       with Blackard. (Tr. Vol. II, p. 114). FCM Kingston additionally stated that

       Mother’s unemployment prevented her from obtaining housing by herself, and

       that is why Mother “was always living with somebody that would help her pay

       the bills. But then if somethin’ happened she was homeless again.” (Tr. Vol.




       4
        At a pretrial hearing conducted on November 14, 2017, the trial court ordered Blackard to be “excluded for
       placement” and to “remain outside the court room for future proceedings.” (Appellees’ App. Vol. II, p. 26).

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018              Page 19 of 24
       II, p. 115). When asked how the unstable housing impacted Mother’s ability to

       care for the Child, FCM Kingston stated,

               I feel like . . .[Mother] has moved from different homes with different
               people that were not DCS approved, that have felonies, she just can’t
               provide stability for [the Child]. And [the Child] needs a structured
               home. Like we’ve all stated numerous times today, [the Child] needs a
               structured home with his behavior. Any different kind of routine
               throws him off. So if you can’t provide stability and live in a home for
               long periods of time, it’s just really hard to put [the Child] back with
               [Mother].


       (Tr. Vol. II, p. 115). We have previously explained that “the time for parents to

       rehabilitate themselves is during the CHINS process, prior to the filing of the

       termination petition.” Prince v. Dep’t of Child Servs., 861 N.E.2d 1223, 1230 (Ind.

       Ct. App. 2007). Further, we emphasize that it is the responsibility of the

       parent—and the parent alone—to make the changes necessary to remedy the

       conditions that warranted DCS’ intervention. Id. at 1231.


[37]   Despite a wealth of services available to her during the CHINS process, Mother

       failed to successfully accomplish two major goals. At the time of the

       termination hearing, Mother was unemployed, and it was unclear whether her

       living arrangement with Blackard was temporary or permanent. CASA Wade

       testified that Mother “has never taken it upon herself to have a home of her

       own. It’s always been dependent on what man she was with at the time.” (Tr.

       Vol. II, p. 77). The record additionally shows that Mother’s current boyfriend,

       Blackard, was convicted of domestic battery and strangulation in 2014, and

       even though Mother had established housing with Blackard prior to the


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 20 of 24
       termination hearing, CASA Wade testified that Blackard had been excluded

       from participating in the CHINS case, and that consequently meant that his

       home was not considered appropriate for the Child’s placement.


[38]   Although we recognize that Mother did participate in some services and

       attended supervised visits with the Child, “where there are only temporary

       improvements and the pattern of conduct shows no overall progress, the court

       might reasonably find that under the circumstances, the problematic situation

       will not improve.” In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App. 2005). In

       sum, the Child was removed from Mother’s care partly because she had

       unstable housing. During the CHINS case, Mother failed to take meaningful

       steps to meet her parental responsibility. Accordingly, we find ample support in

       the record for the trial court’s determination that the conditions resulting in

       Child’s removal or the reasons for placement outside her home will not be

       remedied.

                                              B. Best Interests of Child


[39]   Mother also challenges the trial court’s finding that termination of her parental

       rights is in the Child’s best interests. The parent-child relationship is “one of

       the most valued relationships in our culture.” Bester, 839 N.E.2d at 147

       (quoting Neal v. DeKalb Cnty. Div of Family & Children, 796 N.E.2d 280, 285 (Ind.

       2003)). Thus, the purpose of terminating a parent-child relationship is to

       protect the child, not to punish the parent. In re C.C., 788 N.E.2d 847, 855 (Ind.

       Ct. App. 2003), trans. denied. When considering whether termination would be


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 21 of 24
       in a child’s best interests, the trial court must “look beyond the factors identified

       by [DCS] and . . . look to the totality of the evidence.” A.D.S. v. Ind. Dep’t of

       Child Servs., 987 N.E.2d 1150, 1158 (Ind. Ct. App. 2013), trans. denied. “The

       trial court need not wait until the child is irreversibly harmed such that the

       child’s physical, mental and social development is permanently impaired before

       terminating the parent-child relationship.” K.T.K., 989 N.E.2d at 1235.

       Permanency is a central consideration in determining a child’s best interests.

       Id. Nevertheless, “the right of parents to raise their children should not be

       terminated solely because there is a better home available for the children.” In

       re K.S., 750 N.E.2d 832, 837 (Ind. Ct. App. 2001).


[40]   Mother’s behavior during these proceedings made it clear that she could not

       meet Child’s medical needs. DCS became involved after the Child was re-

       exposed to lead poisoning in March 2015. Mother subsequently entered into an

       Informal Adjustment and was required to take the Child to the Vanderburg

       Heath Department on a monthly basis to have the Child’s blood tested for lead

       poisoning. The record is replete with Mother missing these monthly check ups.

       Also, after the Child was diagnosed with unspecified ADHD, and DMDD, he

       was prescribed Vyanse, Kapvay, Zyprexa and Clonidine. These medicines are

       taken at specific times during the day. Mother admitted that she was not aware

       of the Child’s medication regimen. In addition, the Child suffers from

       behavioral issues which require therapy. The record shows that Mother missed

       attending several therapy sessions while the Child was in her care, and she

       missed other appointments while the Child was in foster care.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 22 of 24
[41]   At the time of the termination hearing, Mother was unemployed, and it was

       unclear whether her living arrangement with her current boyfriend, Blackard,

       was temporary or permanent. The Child was thriving in his current foster

       placement, and Foster Mother was meeting all of the Child’s medical needs.

       Although Foster Mother did not plan on adopting the Child, CASA Wade

       testified that DCS already has received applications from potential families

       willing to adopt the Child. Referring to adoption and the need for permanency,

       CASA Wade opined that the Child “needs continuity, he needs stability, he

       needs to get in a household. He’s gonna be 7. This has been goin’ on 7 years of

       his life already. He’s gonna be a teenager and you want to try to get him into

       being a loving boy. You don’t wanna see a teenager with these behaviors. You

       want to get it resolved and let him have a few years in a loving environment.”

       (Tr. Vol. II, p. 88). See McBride v. Monroe Cnty. Office of Family & Children, 798

       N.E.2d 185, 203 (Ind. Ct. App. 2003) (holding that the testimony of the child’s

       CASA is sufficient to support the trial court’s conclusion that termination is in

       the child’s best interests.)


[42]   Mother testified that she now knows what it takes to be a fit Mother, and she

       listed her responsibilities as follows: to take the Child to all his doctor’s

       appointments, to strictly follow the Child’s diet due to the lead poisoning, and

       finally, attend her own therapy sessions. When asked how long she has been

       aware of these obligations, Mother stated that she has known that “for a while.”

       (Tr. Vol. II, p. 135).




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 23 of 24
[43]   A court is not required to place children on a shelf until parents are capable of

       caring for them properly. See In re Campbell, 534 N.E.2d 273, 275 (Ind. Ct. App.

       1989). The record shows that Mother has failed to demonstrate that she can

       provide permanency and a stable home for the Child, and that termination of

       Mother’s parental rights will allow the Child to be adopted into a stable and

       permanent home where his needs will be safely met. Thus, we find ample

       evidence to support the trial court’s determination that termination of Mother’s

       parental rights is in the Child’s best interests.


                                             CONCLUSION
[44]   Based on the foregoing, we conclude that DCS presented clear and convincing

       evidence to support the trial court’s order terminating Mother’s parental rights

       to the Child.


[45]   Affirmed.


[46]   Vaidik, C. J. and Kirsch, J. concur




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-982 | September 6, 2018   Page 24 of 24